[e usbe% Son ok .

Com PR gem th

 

UNITED STATES DISTRICT COURT Sky
SOUTHERN DISTRICT OF NEW YORK ow

UNITED STATES,

6c REN EET IRBEIEES A  AITE YE

£ EB 2-4. 2009-

ager arama: ee

 

Plaintiff,
ORDER
-against-
18 Crim. 509 (GBD)
ROMAN DEGTEV,
Defendant.

GEORGE B. DANIELS, United States District Judge:

The April 30, 2020 sentencing is adjourned to June 4, 2020 at 10:00 a.m.

Dated: New York, New York
February 24, 2020
SO ORDERED.

Getiey é DoS

GHORGEB. DANIELS
United States District Judge

 

 

 
